The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Han (EP 3240272) discloses an electronic device (Han Fig. 1 Item 100) comprising: a housing having a hole formed therethrough (Han Fig. 2A, B Item 105);
an earphone jack (Han paragraph 0066 note: this reads on earphone ports) built in the housing so as to receive an earphone plug therein through the hole; a gas sensor (Han Fig. 2B Item 300 paragraph0129); a memory (Han Fig. 1A Item 170 paragraph 0069) positioned inside the housing; and a processor (Han Fig. 1A ltem180 paragraph 0069) positioned inside the housing and electrically connected to the earphone jack, the gas sensor, and the memory, wherein the memory stores instructions that cause, when executed, the processor to: control the gas sensor so as to obtain data related to a specific component of outside air (Han Fig. 1A Item170 paragraph0027); and calculate a cleanliness level (Han paragraph 0134) of the outside air, based on at least one piece of data obtained by the gas sensor before the predetermined measurement disturbance element (Han paragraph 0142-151 note: this reads on data other than for determine air cleanliness, see also paragraph 0163 about occurrence of event) is generated or data obtained by the gas sensor after the measurement disturbance element is removed (Han paragraph 0147 note: this reads on enhance quality of gas sensor).
Lim (US 20140193018) discloses a gas sensor (Lim paragraph 0039) integrally formed (Lim Fig. 2 paragraph 0057 note: sensor is located inside space S1) with the earphone jack (Lim paragraph 0038 note: this reads on ear jack hole).
 Chen (US 20070284229) discloses an electronic device (Chen Fig. 4) comprising: a housing (Chen Fig. 4 Item 3), an earphone jack built in the housing so as to receive an earphone plug therein through the first hole (Chen Fig. 4 Item 32), and a vent blocking (Chen Fig. 4  note: this reads on the portion blocking Item 31 and Item 32) the passage to prevent water from flowing into the second hole (Chen Fig. 4 Item 31) through the first hole.
Yang (US 20140262847) discloses an water sealing opening for an earphone jack (Yang paragraph 0065).
However, the combination of Han, Lim, Chen and Yang fails to teach “an electronic device comprising: a housing having a first hole formed therethrough; an earphone jack built in the housing so as to receive an earphone plug therein through the first hole; a gas sensor integrally formed with the earphone jack; a memory positioned inside the housing; and a processor positioned inside the housing and electrically connected to the earphone jack, the gas sensor, and the memory, wherein the memory stores instructions that cause, when executed, the processor to: control the gas sensor so as to obtain data related to a specific component of outside air; and calculate a cleanliness level of the outside air, based at least in part on first data obtained from the gas sensor before the earphone plug is inserted into the earphone jack, and second data is obtained from the gas sensor after the earphone plug is removed from the earphone jack, wherein the earphone jack comprises: a second hole configured to accommodate the gas sensor; a passage formed between the first hole and the second hole so as to allow the outside air to be introduced into the second hole through the first hole; and a vent blocking the passage to prevent water from flowing into the second hole through the first hole.”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641